—Orders of disposition, Family Court, New York County (Rhoda Cohen, J.), entered on or about July 6, 2001, which, to the extent appealed from, awarded custody and guardianship of the subject children to the Commissioner of Social Services of the City of New York and petitioner agency for purposes of adoption, unanimously affirmed, without costs.
Family Court’s dispositional determination must be affirmed inasmuch as a preponderance of the evidence established that it was in the best interests of the subject children to be freed for adoption by their foster parents (see, Matter of Star Leslie *292W., 63 NY2d 136, 147-148). The hearing evidence demonstrated that the children have formed a strong bond with their foster parents and are being well cared for by them, while the children’s grandmother and great-grandmother, the persons proposed by the notice-father (see, Social Services Law § 384-c [3]; Domestic Relations Law § 111 [1] [d]) as alternative resources, are virtual strangers to the children. Concur— Andrias, J.P., Buckley, Rosenberger, Wallach and Gonzalez, JJ.